DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Vlad Teplitskiy (Reg. No. 68,069) on 3/1/2022. The application has been amended as follows:

Claim 4. (Currently Amended) The method according to claim 1, wherein determining the target region in the target human face image comprises:
acquiring a first reference image based on the classification identifiers, wherein pixel values of pixel points in the first reference image are determined by the classification identifiers;

acquiring [[the first]] a second reference image by smoothing the [[second]] first reference image;
determining a reference region in the second reference image, wherein the reference region comprises pixel points with the first identifier; and 


Claim 13. (Currently Amended) The electronic device according to claim 10, wherein said determining the target region in the target human face image comprises:
acquiring a first reference image based on the classification identifiers, wherein pixel values of pixel points in the first reference image are determined by the classification identifiers;

acquiring [[the first]] a second reference image by smoothing the [[second]] first reference image;
determining a reference region in the second reference image, wherein the reference region comprises pixel points with the first identifier; and 
determining the target region according to the reference region in the target human face image.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1, 10 and 19 are about acquiring classification identifiers of a plurality of pixel points in a target human face image, wherein the classification identifiers comprise a first identifier of pixel points in a first human face part or a second identifier of pixel points in a second human face part; determining a target region in the target human face image based on the classification identifiers, wherein the target region is a region belonging to the first human face part; and adding a virtual item to the target region; wherein the first human face part 
acquiring a reference image, wherein pixel values of pixel points in the reference image are determined by the classification identifiers; acquiring a first matrix, a second matrix, a third matrix and a fourth matrix, wherein: elements of the first matrix are equal to pixel values of pixel points with same positions in the target human face image; the second matrix has same size as the first matrix, and all elements of the second matrix are equal to 1; elements of the third matrix are equal to pixel values of pixel points with same positions in the reference image; and elements of the fourth matrix are equal to pixel values of pixel points with same positions in the virtual item; and generating, based on the first matrix, the second matrix, the third matrix and the fourth matrix, the target human face image added with the virtual item.
Shinoda 20190098149, Du 20190102603, and Clarkson 9971735 combined cannot discloses these limitations. Clarkson’s matrixes are different than these features. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 2-9 depend on claim 1, are allowed based on same reason as claim 1.
Claim 11-18 depend on claim 10, are allowed based on same reason as claim 10.
Claim 20 depends on claim 19, are allowed based on same reason as claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616